Citation Nr: 1208710	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for an above-the-knee amputation of the Veteran's left leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served in the active military service from August 1958 to August 1961.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

In September 2010, the Veteran was afforded his requested Travel Board hearing before the undersigned Veteran Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

At his September 2010 Board hearing, the Veteran testified that Dr. D.B.K., his VA vascular surgeon, told him that he should not have had his nails cut out.  A medical opinion or statement from Dr. D.B.K. stating such is not of record.  Thus, the Veteran should be afforded the opportunity to submit such medical statement or any other medical statement/evidence in support of his claim.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).  

While the Board acknowledges the medical treatment identified by the Veteran has been obtained and associated with the claims file.  However, upon Remand, if the Veteran identifies additional medical treatment providers, those records should also be obtained and associated with the claims file.  Id.

The Board finds that a VA addendum medical opinion is necessary before this claim can be decided on the merits.  

VA law and regulations provide that a veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  Effective for claims received on or after October 1, 1997, an additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  38 C.F.R. § 3.361(b) (2011).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and, anticipated results, if nothing is done.  See 38 C.F.R. § 17.32(c) (2011).  Signature consent is only required for diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; or (v) require injections of any substance into a joint space or body cavity.  38 C.F.R. § 17.32(d).  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, on November 1, 2006, the Veteran went to his VA Podiatrist, Dr. S.F.P., at the VA Medical Center (VAMC) in Bay Pines, Florida.  According to the VA treatment record, the Veteran was being seen for "routine care of hypertrophic nails as well as for contracted and deformed lesser toes both feet/PVD."  The record states that the Veteran was provided education regarding foot care, and nail care instructions were given.  The Veteran's nails were then trimmed on both feet.  The Veteran was diagnosed with "hypertrophic nails/PVD."

At his September 2010 Board hearing, the Veteran and his spouse testified that the great toe on his left foot became infected after the November 1, 2006, VA treatment visit.

On December 4, 2006, the Veteran was again treated by Dr. S.F.P.  The treatment record indicates that the Veteran was being seen for a "[f]ollow up for superficial wound to nail bed left great toe with no nail plate in this area as it was loose and trimmed at the last visit/no sign of infection.  Remaining portion of nail plate loose but Veteran does not want it trimmed further/PVD."  The Veteran was diagnosed with "loose and hypertrophic nail/PVD."  The Veteran's toe was then dressed and bandaged.

After two more visits to VA for his painful and infected left foot, the Veteran was then referred to Dr. D.B.K., a VA vascular surgeon, on December 18, 2006.  The treatment record notes the Veteran's history regarding "podiatry or the nail trim clinic cut" his "big toe nail too far an[d] caused an infection about 2 months ago."  The record also documents that Dr. D.B.K. informed the Veteran that he should not have a similar nail bed procedure performed again due to "his very poor circulation."

From December 2006 until June 2007, the Veteran continued to be treated by Dr. D.B.K., Dr. S.F.P., and his VA primary care physician for his left foot.  Antibiotics and pain medications were prescribed, but they were ineffective at eliminating the infection.  In May 2007, a culture was taken of the wound on the left foot by the Veteran's VA primary care physician.  The culture revealed a light growth that "could be due to contamination."  The Veteran was diagnosed with a "non-healing left lower extremity ulcer of the left foot."

The Veteran was then referred to private physicians for the treatment of his left foot.  The private treatment records document the Veteran's severe PVD.  The Veteran's left foot continued to worsen.  On July 16, 2007, the Veteran was diagnosed with "gangrene, left foot secondary to calcific arteriosclerosis" by Dr. D.S.  On that day, an above-the-knee amputation was performed on the Veteran's left leg.

Following his amputation, the Veteran was diagnosed by VA with Type II diabetes mellitus in October 2007.

In summary, the Veteran asserts that the November 1, 2006, VA nail bed incision caused his left great toe to become infected, which eventually led to the above-the-knee amputation of his left leg.  Specifically, the Veteran testified at his Board hearing that he was not informed by his VA Podiatrist that the nail bed procedure could cause an infection or lead to an eventual amputation of the leg.

A VA medical opinion was obtained by a Physician's Assistant (PA) in June 2008.  The PA opined that the November 2006 "procedure carries the inherent risk of cutting the nail bed or soft tissue.  This does not imply negligence, carelessness, lack of proper skill, error in judgment or similar finding of fault on the part of the VA or by an event not reasonably foreseeable."  The Board finds the June 2008 medical opinion to be inadequate, since it does not address the initial questions of additional disability (i.e., whether a disability is currently present that was not present prior to the November 1, 2006, VA treatment at issue) and causation (i.e., whether the November 2006 VA Podiatry treatment caused the Veteran's additional disability).  A comment on whether the Veteran was provided informed consent is also needed.  In this regard, the claims file does not contain adequate medical opinions.  38 C.F.R. § 3.361.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before decisions on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter informing him that he may submit additional evidence to help substantiate his claim, to include medical opinions from Dr. D.B.K., his VA vascular surgeon.  Afford the Veteran the opportunity to submit this evidence.  

2.  If additional medical treatment providers are identified by the Veteran, the RO/AMC should obtain and associate these medical records with the claims file.  All attempts to obtain the records must be documented in the claims file.  If the Veteran identifies medical reports that cannot be obtained, he should be notified of such and provide with the opportunity to submit such reports.

3.  The RO/AMC shall ask a VA podiatrist to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA foot examination.  The VA examiner should thoroughly review the Veteran's VA claims file, to include a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran currently has additional disability that was not present at the November 1, 2006, VA podiatry treatment?  If so, please identify all additional disabilities found.

(b)  If and only if the Veteran has additional disability, is it at least as likely as not (i.e., whether it is 50 percent or more probable) that the November 1, 2006, VA podiatry treatment, or the subsequent VA treatment following this outpatient visit, caused the Veteran's additional disability that resulted in the above-the-knee amputation of the left leg?

(c)  If and only if the additional disability was a result of the VA treatment, then is it at least as likely as not that this additional disability was reasonably foreseeable?

(d)  If and only if the additional disability was a result of the VA treatment, then is it at least as likely as not that this additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment (i.e., VA failed to exercise the degree of care that would be expected of a reasonable health care provider OR VA furnished the medical treatment without the Veteran's informed consent)?

In providing these opinions, the physician should consider and address the Veteran's PVD diagnosis and the Veteran's and any other lay statements contained in the claims file.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

